DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means for” (e.g., optical detection means and ejector means in claim 1) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means for” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

optical detection means (para. 43, 44 CCD-type camera detection means)
ejector means (para. 45 teaching air ejection nozzles)
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu et al. (“Ishizu”)(US 2015/0375270) in view of Satake (US 4,426,005) and Thompson (US 3,909,401).
Ishizu (fig. 1-4) teaches an optical sorter comprising:
(re: certain elements of claim 1) a chute (near 4) arranged to slope and to allow a raw material as objects be sorted out to flow down (fig. 2); 
optical detection means (near 7a, 7b) for detecting the objects to be sorted out dropping from a lower end of the chute;
ejector means (8) for sorting out and excluding the objects to be sorted out on the basis of a detection result by the optical detection means; and
 a discharge hopper (near 10) for separately discharging the objects sorted out by the ejector means (para. 33),
 wherein the optical sorter further comprising:
 a frame (near 2) having a pair of right and left sidewalls, wherein the chute, the optical detection means, the ejector means and the discharge hopper are attached to the frame (fig. 1, 2 showing chute, detection, ejection and discharge elements attached to a structural frame that includes sidewalls; para. 32-33);
(re: certain elements of claim 4) wherein the frame comprises an electric equipment base arranged between the sidewalls, and the optical detection means and the ejector means are arranged on the electric equipment base (fig. 2 showing base element near 2 at bottom, wherein it is inherent that control means are arranged between sidewalls and mounted on top of base);
(re: certain elements of claim 5)  wherein the frame further comprises
a top board (fig. 1 top board surrounding tank openings near 5),
 a feeder base (6b) and a raw material tank (5) is placed and fixed onto the top board,

(re: claim 6) wherein one or more sorting units each including the chute, the optical detection means, the ejector means and the discharge hopper are provided between the sidewalls of the frame (fig. 2). 

Ishizu as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) wherein the sidewalls of the frame are coupled with braces in a diagonal shape and are screw-fixed to a base;
(re: claim 2)  wherein the braces couple the sidewalls on the front side of the sidewalls and the rear side of the sidewalls in a diagonal shape;
(re: claim 3) wherein the chute is attached to the frame on the front side of the sidewalls, and the braces couple the sidewalls of the frame on the rear side of the chute;
(re: certain elements of claim 4) wherein said base is screw-fixed to the sidewalls;
 (re: certain elements of claim 5) a dust collection duct arranged between the sidewalls and screw-fixed to the sidewalls.
Here, it is noted that Ishizu already sidewalls connected to a base (fig. 1, 2) and electric equipment, such as controller means mounted thereon (see e.g., fig. 3 and para. 41-42), but is merely silent on the connection means.  Satake teaches that a dust collection unit improves the performance of the optical detection means (fig. 1-3 near 21; col. 4).  Thompson further teaches that it is well-known in the mechanical arts to connect adjacent elements with screw-type means (fig. 4) as well utilize cross-bracing between side elements (fig. 1 near 34, 38, 42, 60, 62) to provide a sturdier structural framework (col. 1, ln. 45-col. 2, ln. 33).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in 


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
July 27, 2021